Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on October 28, 2008 File No. 811-09035 File No. 333-65225 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] Amendment No. 12 (Check appropriate box or boxes.) THE BARRETT FUNDS (Exact Name of Registrant as Specified in Charter) 90 Park Avenue, New York, NY 10016 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code (212) 983-5080 Peter H. Shriver, 90 Park Avenue, New York, NY 10016 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O'Hare, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8198 It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on [Date]pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [Date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE BARRETT FUNDS [GRAPHIC OMITTED] BARRETT GROWTH FUND PROSPECTUS Objectives and Process The Barrett Growth Fund seeks to achieve long-term capital appreciation and to maximize after-tax returns. Since its founding in 1937, Barrett Associates, Inc., the Funds investment adviser, has invested client assets in stocks of high-quality, superior growth companies at reasonable prices. The investment adviser performs comprehensive, independent research in order to identify those companies with the following characteristics: proven products, high profit margins, strong prospects for growth in unit sales and market share, superior management, significant insider ownership and sound balance sheets. As of September 30, 2008, Barrett Associates supervised over $1.6 billion for approximately 870 client accounts including families, individuals, foundations and other entities. Many of the firms clients have utilized Barrett Associates services for more than three generations. The Barrett Growth Fund was organized to provide investors with a cost-efficient opportunity to benefit from Barrett Associates investment philosophy of Growth at a Reasonable Price, without being required to maintain a large account balance. The Fund seeks to meet shareholder goals by purchasing and holding stocks for the long term and minimizing turnover, thereby taking advantage of favorable long-term capital gains tax rates. BARRETT GROWTH FUND Purchasing high-quality growth stocks at reasonable prices for long-term capital appreciation PROSPECTUS October 28, 2008 THE BARRETT FUNDS c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (877) 363-6333 Shares of the Barrett Growth Fund are sold on a no-load basis through investment advisers, consultants, financial planners, brokers, dealers and other investment professionals. Shares are available for IRAs and retirement plans. As with all mutual funds, the U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities and does not guarantee the accuracy or completeness of this Prospectus. It is a criminal offense to suggest otherwise. TABLE OF CONTENTS Investment Goal and Philosophy Investment Process 2 2 Principal Risks of Investing in the Fund 2 Fund Performance 3 Fees and Expenses 4 Portfolio Holdings 5 Investment Adviser and Portfolio Management Team 5 Additional Information About the Funds Investments 5 Purchasing Shares 7 Selling Shares 8 Excessive Trading of Shares and Market Timing 10 Account Options 11 Retirement Investing 13 Account Instructions 16 Marketing and Distribution 17 Distributions and Taxation 18 Financial Highlights 20 PLEASE FIND THE FUNDS PRIVACY POLICY ON PAGE22 OF THE PROSPECTUS. Investment Goal and Philosophy The Barrett Growth Fund seeks to achieve long-term capital appreciation and to maximize after-tax returns. The Fund takes a conservative approach to growth stock investing that emphasizes Growth at a Reasonable Price. The Fund invests in common stocks of high-quality companies that the investment adviser believes have superior growth potential and stocks that can be purchased at reasonable prices. The Fund has a long-term investment outlook. Investment Process The Fund invests primarily in a diversified portfolio of common stocks of large and mid-sized U.S. companies selected by the Funds investment adviser, Barrett Associates, Inc., which was founded in 1937. The investment adviser performs comprehensive, independent research designed to identify companies with proven products and performance, strong fundamental financial characteristics and attractive growth prospects. The investment adviser seeks companies that dominate their markets and benefit from technological advantages, economies of scale or other factors that limit the ability of competitors to enter the same markets. The investment adviser also prefers companies with superior management and insider ownership. Where possible, the investment advisers portfolio managers frequently meet with the management of companies as part of the investment process. The investment adviser selects companies for investment by the Fund that it believes will experience earnings growth in excess of companies in the Standard & Poors 500 Composite Stock Price Index (S&P 500 ® Index). The portfolio management team also evaluates the fundamental financial characteristics of companies to identify those with strong cash flow combined with low or manageable debt burdens. The investment adviser believes that such companies are able to sustain attractive growth rates, or grow through acquisitions or investment in research and development. Once high-quality growth companies are identified, the investment adviser uses financial statements and fundamental analysis to identify companies with stocks that can be purchased at reasonable prices. The Fund generally seeks to avoid investment in companies with price-to-earnings ratios that are significantly in excess of their growth rates. The investment adviser believes that avoiding such overpriced stocks reduces risk and increases the likelihood that the Fund will be able to achieve its goal of long-term capital appreciation. On an ongoing basis, the investment adviser analyzes the global economic and financial outlook in order to anticipate and respond to changing business, economic and political trends that may affect the Funds existing and prospective investments. See Additional Information About the Funds Investments on page 7. Principal Risks of Investing in the Fund The principal risk of investing in the Fund is that common stock prices are subject to market, economic and business risks that will cause them to fluctuate over time. Although common stocks have historically been a leading choice of long-term investors, stock prices may decline over short or even extended periods. Therefore, the value of your investment in the Fund may go up and down and you could lose money. In addition, the Funds investment success depends on the skill of the investment adviser in evaluating, selecting and monitoring the Funds assets. If the investment advisers conclusions about growth rates or stock values are incorrect, the Fund may not perform as anticipated. 2 To the extent that the Fund invests in foreign companies, and to the extent that the U.S. companies in which the Fund is invested have substantial foreign operations, such investments may involve political, economic or currency risks not ordinarily associated with U.S. securities. The Fund may use certain techniques involving a form of leverage, which could have the effect of magnifying the Funds gains or losses, or could result in increased volatility of the Funds share price. In order to limit such risks, the Fund limits the percentage of its assets that can be exposed to such leveraging techniques. Fund Performance These performance figures are provided in order to give you some indication of the risks of an investment in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for one year, five years and the life of the Fund compare with a broad measure of market performance and an index of funds with similar investment objectives. Please note that past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Annual Total Return as of December 31 1999 33.53% 2000 -4.68% 2001 -21.37% 2002 -24.64% 2003 25.10% 2004 5.97% 2005 7.27% 2006 10.50% 2007 7.62% Best Quarter: 27.55% - Q4 1999 Worst Quarter: -19.25% - Q1 2001 The Barrett Growth Funds performance for calendar year 2008 through September 30, 2008 was -19.90% . Average Annual Total Returns for the Periods Ended December 31, 2007: Annualized Since Inception 1 Year 5 Years (12/29/1998) Barrett Growth Fund Return Before Taxes 7.62% 11.08% 2.76% Return After Taxes on Distributions 7.62% 11.08% 2.69% Return After Taxes on Distributions and Sale of Fund Shares 4.96% 9.68% 2.36% S&P 500 ® Index 1 5.49% 12.83% 3.53% (reflects no deduction for expenses or taxes) Lipper Large-Cap Growth Funds Index 2 14.97% 12.06% 0.50% 3 (reflects no deduction for expenses or taxes) 1 The S&P 500 ® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The performance of the S&P 500 ® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees, expenses or taxes. A direct investment in an index is not possible. 2 The Lipper Large-Cap Growth Funds Index is an equally weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper Inc. The performance of the Lipper Large-Cap Growth Funds Index does not reflect the deduction of any fees, expenses or taxes. A direct investment in an index is not possible. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your particular tax situation and may differ from those shown. These after-tax return figures do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The Funds past performance, before and after taxes, is not necessarily an indication of how it will perform in the future. Fees and Expenses The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Transaction Fees (Fees paid directly from your investment) Maximum Sales Charge on Purchases Sales Charge on Reinvested Dividends Redemption Fees Exchange Fees None None None* None * Currently, there is a $15 fee assessed by the Funds custodian bank if you choose to redeem shares by a bank wire transfer. These fees are subject to change. Annual Fund Operating Expenses (Expenses that are deducted from Fund assets) Advisory Fees 1.00% Distribution and Service (12b-1) Fees 0.25% Other Expenses 1 1.17% Total Annual Fund Operating Expenses 2.42% Less Advisers Fee Waiver/Assumption of Expenses 2 1.17% Net Annual Fund Operating Expenses 1.25% 1 Other Expenses are based on amounts incurred during the last fiscal year. Other Expenses include the Funds proportionate share of the fees and expenses of other investment companies that the Fund indirectly pays as a result of its investment in the investment companies, which are referred to as acquired fund fees and expenses. The acquired fund fees and expenses of 4 the Fund were less than 0.01% of the Funds average net assets for the fiscal year ended June 30, 2008. 2 Barrett Associates, Inc. has contractually agreed through October 31, 2009 to waive its advisory fees and/or assume as its own expense certain expenses otherwise payable by the Fund to the extent necessary to ensure that Actual Total Annual Fund Operating Expenses do not exceed 1.25% of average daily net assets. Expense Example The following Expense Example shows the expenses that you could pay over time and will help you to compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Expense Example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The Expense Example also assumes that you earn a 5% annual return, that the Funds operating expenses remain the same and that you reinvest all distributions. The $10,000 and 5% figures are required by SEC rules to aid in comparisons between funds. Because actual return and expenses will be different, the Expense Example is for comparison purposes only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $127* $643* $1185* $2667* * Please note that the One Year example and only the first year in the Three Years, Five Years and Ten Years examples reflect the effect of the investment advisers fee waiver and expense limitation agreement. The amounts for the second through tenth years assume that the expense limitation was not continued beyond the first year. If the expense limitation agreement was continued, the Three Years, Five Years and Ten Years expense example amounts would be $397, $686 and $1,511, respectively. Portfolio Holdings A description of the Funds policies and procedures regarding disclosure of portfolio holdings can be found in the Funds Statement of Additional Information, which can be obtained free of charge by contacting the Fund at 1-877-363-6333. The Fund publicly discloses 100% of its portfolio holdings (1) no sooner than the time of filing Form N-Q or Form N-CSR in accordance with SEC rules, provided that such filings may not be made until 25 days following the fiscal quarter end, and (2) with simultaneous public disclosure on the Funds website at least 25 calendar days after the calendar quarter end. Additionally, the Fund's top ten securities positions, current as of month-end, may be released at any time with simultaneous public disclosure on the Funds website. Investment Adviser and Portfolio Management Team Barrett Associates, Inc. (Barrett Associates), 90 Park Avenue, New York, NY 10016, serves as the investment adviser for the Fund and is responsible for managing the investment of the Funds portfolio of securities. As investment adviser, the firm identifies companies for investment, determines when securities should be purchased or sold by the Fund, selects brokers or dealers to execute transactions for the Funds portfolio and votes any proxies solicited by the Funds portfolio companies. 5 Barrett Associates, a subsidiary of Legg Mason, Inc., Baltimore, MD, since February 5, 2001, was founded in 1937 and currently manages over $1.6 billion of client assets, of which approximately $1.1 billion is invested in equity securities. The firm has approximately 870 client accounts, including families, individuals, foundations and other organizations or entities. Many of the client relationships are in their third generation. The Fund was organized in order to provide investors with a cost-efficient opportunity to invest according to Barrett Associates long-term equity investing philosophy of Growth at a Reasonable Price, without being required to maintain a large account balance. Barrett Associates uses a team approach for security selection and decision-making. Robert J. Milnamow is the lead portfolio manager and has primary responsibility for the day-to-day investment decisions for the Fund. Peter H. Shriver, E. Wells Beck, and Cynthia J. Starke are the other members of the portfolio management team. The following are the names and backgrounds of the portfolio team members. E. Wells Beck, CFA® Managing Director Barrett Associates, Inc. Mr. Beck is a graduate of Princeton University and received his M.B.A. from New York University. Mr. Beck joined Barrett Associates in 2006. He was previously an analyst and portfolio manager at Haven Capital Management in New York from 2001 to 2006. From 2000 to 2001, Mr. Beck was a sell-side analyst in the research department of Prudential Securities covering a number of areas, including financial services. He also has investment experience from positions he held at HSBC Investment Banking PLC and Oppenheimer Capital International. Robert J. Milnamow Director of Research  The Barrett Group and Managing Director  Barrett Associates, Inc. Mr. Milnamow holds a B.A. from Pennsylvania State University and a M.B.A. from New York University. Mr. Milnamow joined Barrett Associates in 2003 and, in addition to his research and portfolio management responsibilities, he assists in the generation of new business. He is a member of the New York Society of Securities Analysts. Prior to joining Barrett Associates, Mr. Milnamow was Managing Member at Thayer Pond Capital, LLC from 2001-2003. Mr. Milnamow was a research analyst and portfolio manager for Rockefeller & Co., where he was responsible for managing individual high net worth, foundation and endowment accounts from 1998-2001. Previously, he was a research analyst and portfolio manager for Phoenix Securities Group where he managed the Phoenix Total Return Fund and the Phoenix Variable Annuity Total Return Fund, and for Oppenheimer Funds, where he managed the Main Street Income and Growth Fund. Peter H. Shriver, CFA® President and Treasurer  Barrett Associates, Inc. Mr. Shriver is a graduate of Drake University and received both his M.A. in Philosophy and M.B.A. from New York University. Mr. Shriver is a member of the New York Society of Security Analysts and joined Barrett Associates in 1989. In addition to his responsibilities as President of the firm, he provides portfolio management and securities research in the following sectors: financial services, medical technology and services, and media. Immediately prior to joining Barrett Associates, Mr. Shriver served as a Securities Analyst at Peter B. Cannell and Co. From 1986 until 1989, he was a Mergers and Acquisition Specialist at Henry Ansbacher & Co. 6 Cynthia J. Starke Managing Director Barrett Associates, Inc. Ms. Starke holds a B.S. and a M.B.A. from Fordham University. She joined Barrett Associates in 2007. Prior to joining Barrett Associates, Ms. Starke was a managing director, portfolio manager and analyst, and member of the Investment Committee at Victory NewBridge Capital Management from 2003 to 2007. She co-managed the Victory Focused Growth Fund from 2004 to 2007. Ms. Starke served as a director, portfolio manager and analyst at NewBridge Partners LLC from 1999 to 2003. From 1995 to 1999 she was a portfolio manager and analyst at U.S. Trust Company, Campbell Cowperthwait Division in New York. She co-managed the Excelsior Large Cap Growth Fund from 1997 to 1999. The Statement of Additional Information provides additional information about the portfolio managers compensation, other accounts they manage and their ownership of shares of the Fund. The Funds investment management agreement provides for the payment to Barrett Associates of a monthly investment advisory fee at the annual rate of 1.00% of the Funds average daily net assets. However, Barrett Associates has contractually agreed through October 31, 2009 to waive all or a portion of the advisory fee, or to assume as its own expense certain expenses otherwise payable by the Fund in order to limit the Funds total annual operating expenses to 1.25% . As a result, for the fiscal year ended June 30, 2008, Barrett Associates received no advisory fee. After October 31, 2009, Barrett Associates may determine to continue to control Fund operating expenses under a contractual or voluntary arrangement, or it may end the arrangement. When the Funds assets grow to a point where expense limitations are no longer necessary, Barrett Associates may seek to recoup amounts of fees it waived or expenses it paid. Barrett Associates shall only be entitled to recoup such amounts for a period of three years from the date such amount was waived or paid. A discussion regarding the basis for the Board of Trustees approving the Funds Investment Management Agreement is available in the Funds Semi-Annual Report to Shareholders for the period ended December 31. Additional Information About the Funds Investments The Funds investment objective is long-term capital appreciation and the maximization of after-tax returns. This objective may be changed or modified in the future by action of the Funds Board of Trustees without shareholder approval. However, shareholders would receive advance written notice of any such change. Types of Investments. The Fund invests primarily in common stocks of large and mid-sized U.S. companies, as well as securities of companies that operate globally, provided that their shares are traded on U.S. stock exchanges. It also may purchase securities with an equity component, such as preferred stock, warrants, rights or other securities that are convertible into or exchangeable for shares of common stock. The Fund may invest up to 25% of its net assets in foreign investments, and will normally make such investments through the purchase of American Depository Receipts (ADRs). ADRs are receipts issued by U.S. banks or trust companies representing ownership interests of securities issued by foreign companies. From time to time, the Fund may purchase options, futures contracts or other instruments (such as depository receipts) that relate to a particular stock index. These investments allow the Fund to quickly 7 invest excess cash in order to gain exposure to the markets until the Fund can purchase individual stocks. For example, the Fund may purchase Standard & Poors Depository Receipts ® , which are receipts representing an ownership interest in a portfolio of the stocks that make up the S&P 500 ® Index. The Fund normally intends to remain substantially invested in common stocks and other equity securities. However, the Fund may invest in high-quality money market instruments during times when excess cash is generated or when cash is held pending investment in suitable growth stocks. Such money market investments include short-term obligations of the U.S. government, its agencies or instrumentalities, bank obligations, commercial paper, repurchase agreements or money market mutual funds. Tax-exempt money market instruments may be used to minimize the taxable income generated from cash management investing. The Fund has authority to invest up to 100% of its assets in such short-term money market instruments for temporary or defensive purposes in response to extreme or adverse market, economic or other conditions. Under these circumstances, the Fund may be unable to pursue its investment goal of long-term capital appreciation. Stock Selection Process. The investment adviser identifies stocks for investment using its own research and analysis techniques, and supplements its internal research with the research and analysis of major U.S. investment and brokerage firms. When analyzing a companys growth prospects, the investment adviser considers the growth in a companys market share and unit sales, as well as growth in overall revenues and earnings per share. The investment adviser uses a database containing detailed financial information of over 6,000 companies to analyze comparative growth rates, and looks for companies that are growing substantially faster than their peers in the same industries. The investment adviser also analyzes the fundamental financial strength of such companies, as evidenced by their debt burden or ability to generate excess cash, in order to determine whether the companys growth rate can be sustained over time. Once the investment adviser identifies a high-quality growth company, it seeks to purchase the companys stock at reasonable prices. Using fundamental financial statement analysis, the investment adviser compares a companys price-to-earnings ratio with its growth rate in order to evaluate the price of the stock relative to its future earnings. The Fund has a long-term investment outlook and does not intend to use short-term trading as a primary means of achieving its investment objective. When the investment adviser anticipates that individual stocks will be sold, it attempts to manage the liquidation process to take advantage of longer holding periods for favorable capital gains tax rates in order to optimize after-tax return to Fund shareholders. Purchasing Shares You may purchase shares of the Fund without any sales charge through an investment adviser, financial planner, broker, dealer or other investment professional. Shares are also available through fund supermarkets, or similar programs, including certain retirement plan platforms, that offer access to a broad array of mutual funds. A completed application must be submitted to the Fund, along with payment of the purchase price by check or wire, before your account may be opened. The Fund reserves the right to reject any purchase order or to suspend the offering of its shares. In particular, the Fund reserves the right to reject purchase orders that are deemed to be in connection with certain types of trading activity, such as market timing, which may be harmful to the Funds shareholders. In compliance with the USA Patriot Act of 2001, please note that the Funds transfer agent or principal 8 underwriter will verify certain information on your account application as part of the Funds anti-money laundering program. As requested on the application, you should supply (as applicable) your full name, date of birth, social security number or tax identification number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. If you submit an incomplete application, the application and investment will be returned to you. In addition, the Fund may request additional information for purposes of account verification. If the Fund or its transfer agent cannot verify certain information, we may close your account and redeem your shares at the next computed net asset value per share. Shares of the Fund have not been registered for sale outside of the United States. The Fund generally does not sell shares to investors residing outside of the United States, even if they are U.S. citizens or lawful permanent residents, except to investors with U.S. Military APO or FPO addresses. Please note that purchase instructions, mailing addresses and telephone numbers are set forth in the Account Instructions information included on page 16 of this Prospectus as well as in the Funds Shareholder Application. Please call toll free 1-877-363-6333 with any questions. Minimum Investments. The minimum initial investment is $2,500 and additional investments must total at least $50. The minimum initial investment for qualified retirement accounts is $1,000 ($500 for Coverdell Education Savings Accounts) and there is no minimum for subsequent investments. The Fund also may change or waive its policies concerning minimum investment amounts at any time. Purchase Price. You may buy shares at the Funds net asset value per share (NAV), which is calculated as of the close of the New York Stock Exchange (usually 4:00 P.M. Eastern time) every day the Fund is open (generally, the same days that the New York Stock Exchange is open). Your order will be priced at the next NAV calculated after your order is accepted by the Fund. The Fund has certain limited arrangements that permit third parties to accept orders on the Funds behalf, so that investors can receive the NAV next calculated after the order is accepted by the third party. The NAV is determined by dividing the value of the Funds portfolio securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding. The Funds securities are valued each day at their market value, which usually means the last quoted sale price on the securitys principal exchange on that day. If market quotations are not readily available, securities will be priced at their fair value as determined in good faith by, or under procedures adopted by, the Board of Trustees. The Fund may use independent pricing services to assist in calculating the NAV. In-Kind Purchases. The Fund may permit investors to purchase shares by transferring securities to the Fund that meet the Funds investment objective and policies. Securities transferred to the Fund will be valued in the same way that securities in the Funds portfolio are valued for purposes of calculating its NAV. Such in-kind purchases generally are taxable transactions to investors. Examples of circumstances under which the Fund will value securities at their fair market value are: (i) a security whose trading has been suspended under circumstances that would indicate that the last quoted sale price was not indicative of the value of the security; (ii) a security which is listed or traded on a national securities exchange which has not been traded on its principal exchange for a period of five business days prior to the valuation date; (iii) a debt security which has been declared in default; (iv) a security which is traded over-the-counter for which there is a significant disparity among the current 9 market quotations obtained from broker-dealers; and (v) a security which is traded over-the-counter for which current market quotations can be obtained from only one broker-dealer, if that broker-dealer is not known to be an established market-maker in the security. When fair value pricing is used, the prices of securities used by the Fund may differ from the quoted prices for the same securities on their primary markets or exchanges. Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its net asset value per share. As a result, the sale or redemption by the Fund of its shares at net asset value, at a time when a holding or holdings are valued at fair value, may have the effect of diluting or increasing the economic interest of existing shareholders. Selling Shares You may sell your shares at any time. The sale price will be the next NAV calculated after your order is accepted by the Funds transfer agent, or by certain third parties who are authorized to accept redemption requests on the Funds behalf. No fees are imposed by the Fund when shares are sold, but a $15 fee will be assessed by the Funds custodian bank if a redemption is requested through bank wire transfer. Please note that selling instructions, mailing addresses and telephone numbers are set forth in the Account Instructions information on page 16 of this Prospectus as well as in the Funds Shareholder Application. Please call toll free 1-877-363-6333 with any questions. How To Sell. You may sell your shares by giving instructions to the Funds transfer agent by mail or by telephone. In order to sell by telephone, you will need to elect the telephone redemption option on the Shareholder Application. The minimum telephone redemption amount is $1,000. The Fund will use reasonable procedures to confirm that instructions communicated by telephone are genuine and, if the procedures are followed, will not be liable for any losses due to unauthorized or fraudulent telephone transactions. Once a telephone transaction has been placed, it cannot be cancelled or modified. During times of drastic economic or market changes, the telephone redemption privilege may be difficult to implement and the Fund reserves the right to suspend this privilege. Certain written requests to sell shares require a signature guarantee. For example, a signature guarantee may be required if you sell a large amount of shares, if your address of record on the account application has been changed within the last 30 days, or if you ask that the proceeds be sent to a different person or address. A signature guarantee is used to help protect you and the Fund from fraud. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (STAMP). A notary public is not an acceptable signature guarantor. A signature guarantee is required to redeem shares in the following situations: If ownership is changed on your account; When redemption proceeds are sent to any person, address or bank account not on record; Written requests to wire redemption proceeds (if not previously authorized on the account); 10 When establishing or modifying certain services on an account; If a change of address was received by the Transfer Agent within the last 30 days; For all redemptions of $10,000 or more from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent may require a signature guarantee in other instances based on the facts and circumstances relative to the particular situation. Please call the Fund to learn if a signature guarantee is needed or to make sure that it is completed appropriately in order to avoid any processing delays. Sale Proceeds. The Fund is responsible for processing requests to sell shares on a timely basis. Checks are normally mailed or proceeds are wired on the next business day after receipt and acceptance of selling instructions (if received before the close of regular trading on the NYSE). In no event will proceeds be mailed or wired later than 7 days following such receipt and acceptance (or earlier if required by applicable law). If the shares being sold have recently been purchased by check, the Fund reserves the right not to make the sale proceeds available until it reasonably believes that the check has been collected. This process could take up to 10 business days. Sale proceeds may be wired to your pre-designated bank account at any commercial bank in the United States if the amount is $1,000 or more. The receiving bank may charge a fee for this service. Proceeds may be sent to your pre-designated bank account by Electronic Funds Transfer (EFT) at no charge. General Policies. The Fund also reserves the right to make a redemption in-kind if the amount you are redeeming is large enough to affect Fund operations or if the redemption would otherwise disrupt the Fund. For example, the Fund may redeem shares in-kind if the amount represents more than 1% of the Funds assets. When the Fund makes a redemption in-kind it pays the redeeming shareholder in portfolio securities rather than cash. A redemption in-kind is a taxable transaction to the redeeming shareholder. In addition, if your account balance falls below $1,000 for reasons other than stock market movement, the Fund may request that you increase your balance. If it is still below $1,000 after 60 days, the Fund may automatically close your account and send you the proceeds. Excessive Trading of Shares and Market Timing While the Fund provides shareholders with daily liquidity, the Fund is designed for long-term investors and is not intended for investors that engage in excessive short-term trading activity (including purchases and sales of Fund shares in response to short-term market fluctuations) that may be harmful to the Fund. Short-term or excessive trading in and out of the Fund can disrupt portfolio management strategies, harm performance and increase Fund expenses for all shareholders, including long-term shareholders who do not generate these costs. Such excessive short-term trading includes, but is not limited to, market timing techniques that are intended to exploit inefficiencies in pricing an investment companys portfolio securities. The Fund discourages excessive or disruptive trading activities, including market timing. The Funds Board has adopted policies and procedures to prevent excessive short-term trading and market timing (the Policy), under which the Fund will refuse to sell shares to shareholders that are determined to be market timers. The Fund has delegated the administration of the Funds policy to the 11 Frequent Trading Surveillance Committee (the Committee), which administers the Funds Policy as provided for by the Policy approved by the Funds Board. The Committee is responsible for monitoring shareholder transactions for certain patterns of excessive trading activity and, in its sole discretion, will take such actions necessary to stop excessive or disruptive trading activities, including restricting a shareholders trading activity who is believed to be a market timer. The Committee will take action to restrict a shareholders trading privileges with respect to any account that has engaged in four or more round trips during any 12-month rolling period (a round trip is defined as a purchase (including subscriptions and exchanges) into the Fund followed by a sale (including redemptions and exchanges) of the same or a similar number of shares out of the Fund within 30 days of such purchase). Purchases and sales of Fund shares pursuant to an automatic investment plan are not considered in determining whether a shareholder has engaged in a round trip. In unusual situations, the Committee is authorized to determine that restriction of a shareholders trading activity is not necessary if it is determined that the shareholders activity is not abusive or harmful to the Fund by the Committee, taking into consideration the nature of the account, the perceived reason for the frequent trading, the amount of the trading and other relevant information. In such cases, the Committee will establish and communicate to the shareholder a new limit on the number of additional trades or such other limits or conditions as the Committee shall deem appropriate. Such cases will be reported to the Funds Board of Trustees by the CCO. The Fund reserves the right to refuse or restrict a shareholders purchase of shares (including exchanges) in the Fund when it is determined that a pattern of frequent trading by the shareholder is evident. The Committee may also delegate its duties to third parties to assist in the process of monitoring the Fund for potential trading abuses. In such cases, the third party would be subject to the Committees supervision and oversight. In addition, for accounts where a third party intermediary processes and/or keeps the records of shareholder transactions, the Committee will use all reasonable efforts to monitor such account in an effort to detect suspicious trading patterns. Once suspicious activity is identified in such an account, the Committee will make further inquiries and take necessary or appropriate actions against such accounts (specifically, against the shareholders, and, if necessary, against the third party intermediary handling the account). The Committee may also accept undertakings from the intermediaries to enforce frequent trading policies on behalf of the Fund, provided that the enforcement by such intermediary would provide a substantially similar level of protection to the Fund and its shareholders. Any such arrangements would be approved and overseen by the Committee. The Fund has also implemented fair value pricing procedures designed to help ensure that the prices at which Fund shares are purchased and redeemed are fair, do not result in the dilution of shareholder interests or other harm to shareholders, and help to deter market timing activity. For more information on fair value pricing by the Fund, please see the section entitled Purchasing Shares  Purchase Price. Although these procedures are designed to discourage excessive short-term trading, none of these procedures alone nor all of them taken together eliminate the possibility that excessive short-term trading activity in the Fund will occur. Moreover, each of these procedures involves judgments that are inherently subjective. The investment adviser and the CCO seek to make these judgments to the best of their abilities in a manner that they believe is consistent with shareholder interests. For purposes of applying these procedures, the investment adviser and the CCO may consider, among other things, an investors trading history in the Fund, and accounts under common ownership, influence or control. 12 Account Options Automatic Investment Plan: Shareholders who wish to make regular additional investments (monthly, bi-monthly, quarterly or yearly) in amounts of $50 or more to an existing Fund account may do so through the Funds Automatic Investment Plan. Under this Plan, your designated bank or other financial institution debits a pre-authorized amount from your checking or savings account on a business day of your choosing and applies the amount to the purchase of Fund shares. The Fund can accommodate up to four investments per month as long as there are seven days between investments. The Fund does not charge a fee for participating in the Automatic Investment Plan. However, the Funds transfer agent will charge a $25 service fee against your Fund account for any purchase under this Plan that does not clear. To use this service, you must authorize the transfer of funds by completing the Automatic Investment Plan section of the Fund application, which may be obtained from the Fund. The Fund reserves the right to suspend, modify or terminate the Automatic Investment Plan without notice. Exchange Privileges: You may exchange all or a portion of your shares in the Fund for shares of either the First American Prime Obligation Fund or the First American Tax Free Obligations Fund. The minimum exchange amount to establish an account in these Funds is $1,000. Exchanges between existing accounts may be in any amount. The shareholders of these funds also may exchange into the Fund. Once the Fund receives and accepts an exchange request, the purchase or redemption of shares will be effected at the Funds next determined NAV. Systematic Withdrawal Plan: Shareholders may elect to participate in the Funds Systematic Withdrawal Plan. By making this election on your Fund application, you can arrange for automatic withdrawals from your Fund account be sent to you by check to your address of record or to be sent by electronic funds transfer into a pre-authorized bank account according to the schedule you select, which may be on a monthly basis or in certain designated months. The Fund does not charge a fee for participating in the Systematic Withdrawal Plan. The Systematic Withdrawal Plan option may be in any amount you select, subject to a $100 minimum. To begin distributions, a shareholder must have a Fund account valued at $10,000 or more. Normally, shareholders should not make automatic investments in the Fund at the same time they are receiving systematic withdrawals from the Fund because such shareholders could realize capital gains on the systematic withdrawals from the Fund while they are automatically investing in the Fund. The Systematic Withdrawal Plan may be terminated at any time by written notice. Please call the Fund toll free at 1-877-363-6333 regarding any of these account options. Please see page 16 for additional account instructions. Retirement Investing You may purchase Fund shares for use in certain types of tax-deferred qualified retirement plans such as Individual Retirement Accounts (IRAs). Distributions of net investment income and capital gains will be automatically reinvested in the Fund through such plans or accounts. Special applications are required for certain of these plans or accounts, which can be obtained by calling the Fund. The following is a brief description of the retirement investing options. Individual Retirement Accounts (IRAs): If you are not an active participant (and, if a joint return is filed, your spouse is not an active participant) in an employer-sponsored retirement plan, or if you have an 13 adjusted gross income within certain specified limits, you are eligible to make a deductible contribution to an IRA account. If you are not eligible for deductible contributions, you may still make nondeductible IRA contributions. Distributions from qualified retirement plans may be rolled over into an IRA account holding Fund shares. You can continue to defer Federal income taxes on your IRA account, your rollover contribution, and on any income that is earned on that contribution. U.S. Bank, N.A. makes its services as an IRA Custodian available for each shareholder account that is established as an IRA. For these services, U.S. Bancorp receives an annual fee of $15 per account (maximum $30 per social security number), which is paid directly to U.S. Bancorp by the IRA shareholder. If the annual fee is not paid by the date due, shares of the Fund owned by the shareholder in the IRA account will be automatically sold to pay the annual fee. U.S. Bancorp may, in its discretion, hold any initial contribution uninvested until the expiration of the seven-day revocation period. U.S. Bancorp does not anticipate that it will exercise its discretion but reserves the right to do so. Traditional IRA: In a Traditional IRA, amounts contributed to the IRA may be tax deductible at the time of contribution depending on your income and whether you are an active participant in an employer-sponsored retirement plan. Amounts invested are permitted to grow tax free until they are distributed, and then distributions will be taxed except to the extent that the distribution represents a return of your own contributions for which you did not claim a deduction. If you take distributions before age 59½, or fail to begin taking distributions after age 70½ , you may experience adverse tax consequences. Roth IRA: In a Roth IRA, amounts contributed to the IRA are not tax deductible at the time of contribution.
